DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 08/13/2021 have been fully considered and are partially persuasive.
The claim 13 objection is withdrawn in response to applicant’s amendment.
The 112(f) claim interpretation is withdrawn in response to applicant’s remarks.
The 112(b) rejection of claims 1 and 12 are withdrawn in response to applicant’s remarks and amendments.
The 112(a) rejection of claim 9 is maintained, due to not being addressed in applicant’s response. 
Since applicant’s amendments to claim 1 alter the scope of the claim beyond that which was incorporated from claim 6, a new ground of rejection is issued herein in light of previously applied prior art reference Yaacobi. Applicant’s remarks regarding the optical data signal will be addressed in the updated rejection that follows.
Claim Objections
Claim 6 is objected to because its status indicates “previously presented” while applicant’s remarks indicate that claim 6 is intended to be canceled, due to incorporation into claim 1. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 9 requires that the lidar chip includes “multiple laser cavities”, but this limitations is not found to be supported by the written description. The specification does support the presence of multiple light sources included with the lidar chip (at par. 0129), but the specification clearly distinguishes light sources from a laser cavity, so the presence of multiple light sources itself does not provide support for multiple laser cavities.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-6, 8, 10-12, 18 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Yaacobi (US 2015/0346340).
Claim 1: Yaacobi discloses a LIDAR system [components of fig. 13A comprise a lidar system], comprising: a LIDAR chip [fig. 13A, photonic chip 1210]; and local electronics [fig. 12 output electronics beating signal from the LIDAR chip [0124 teaches “the return signal is a time-delayed version of the transmitted signal. And as understood in the art, the return signal interferes with the FMCW beam at the detector 1216 to produce an rf tone at a frequency Δf proportional to the target's distance from the lidar chip 1210” (which describes a beat or beating signal). The return may also be Doppler shifted by a frequency proportional to the target's velocity relative to the lidar chip 1210; fig. 13A illustrates the DC Block and BSA 1240 receives the beating signal from Ge Detector 1216 where the beating signal is formed], the local electronics generating LIDAR data from a frequency of the beating signal [the reflected signal received by RX Antenna 1212b inherently includes LIDAR data due to the nature of the received signals, therefore, the signal propagates through components of the LIDAR chip and eventually to DC Block and BSA 1240 where the beating signal is received for additional processing, which still includes LIDAR data], the LIDAR data indicating a distance and/or a radial velocity between the LIDAR system and a reflecting object located outside of the LIDAR system [lidar data inherently includes distance data to the target object 1201 of fig. 13A], the electronics operating one or more components on the LIDAR chip [0123 teaches that steering control 1220 controls steering unit 1214b] such that the LIDAR chip transmits the LIDAR data [the reflected signal received by RX Antenna 1212b inherently includes LIDAR data due to the nature of the received signals, therefore, the signal propagates through components of the LIDAR chip and eventually to DC Block and BSA 1240]
The limitations recited in claim 2 are disclosed in Yaacobi at fig. 12A/13A and 0121 which describes electronics on a lidar chip.
	The limitations recited in claims 3, 4, and 5 are disclosed by Yaacobi since the initial receive signal as cited from claim 1 would be an analog signal since it has a continuous electrical signal for as 
The limitations recited in claims 6, 8, and 10 are disclosed in Yaacobi at fig. 12A/13A and 0121 which describes determining distance to a target object by receiving a reflected signal that affects subsequent directional and processing signal outputs.
The limitations recited in claims 11, 12, and 18 are disclosed in Yaacobi since the initial receive signal as cited from claim 1 would be an analog signal since it has a continuous electrical signal for as long as the chip components are functioning (i.e. the analog signal is also an electrical signal) for the purpose of facilitating a circuited lidar signal input/output. Multiple lidar chip received signals would inherently be received in this way, because their production is circuit based.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yaacobi (US 2015/0346340).
The limitations recited in claim 7 are taught by Yaacobi at 0054 (optical fiber 102) which couples light from a laser into a waveguide. 
The combination of embodiments cited in claims 1 and 7 would be obvious to a person of ordinary skill in the art because the disclosure of Yaacobi supports their use together.
The limitations recited in claim 9 would be obvious in light of the laser cavity of Yaacobi (at least resonator of 0063), since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).

Claims 13-17, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yaacobi (US 2015/0346340) in view of Tadano (US 2018/0149752).
Yaacobi teaches the lidar chip from the rejection of claim 1. The remaining limitations recited in claim 13 are taught by Tadano at least at par. 0080, 0084, and 0087 in which a reference signal inherently includes light from an outgoing signal that has not exited from the housing before integrating with the reference signal.
The combination of the teachings of Yaacobi and Tadano cited herein would be obvious for the purpose of changing a distance measuring accuracy according to a distance from a light source to a target [Tadano, at least abstract]. 
The limitations recited in claim 14 are taught by Tadano at least at. par. 0080, 0084, and 0087 in which all signals are electrical signals.
The combination of the teachings of Yaacobi and Tadano cited herein would be obvious for the purpose of changing a distance measuring accuracy according to a distance from a light source to a target [Tadano, at least abstract]. 
The limitations recited in claims 15 and 16 are taught by Tadano at least at par. 0080, 0084, and 0087 in which at least two combinations of an irradiation signal and a reference signal are produced, wherein the second reference signal is phase delayed from the first reference signal. At least one optical component configured to combine the signals would be inherent, and one optical component configured to combine each combination of signals would be obvious since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
The combination of the teachings of Yaacobi and Tadano cited herein would be obvious for the purpose of changing a distance measuring accuracy according to a distance from a light source to a target [Tadano, at least abstract]. 

The combination of embodiments cited in claims 1 and 7 would be obvious to a person of ordinary skill in the art because the disclosure of Yaacobi supports their use together.
The combination of the teachings of Yaacobi and Tadano cited herein would be obvious for the purpose of changing a distance measuring accuracy according to a distance from a light source to a target [Tadano, at least abstract]. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on (571)270-3603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SAMANTHA K. NICKERSON
Primary Examiner
Art Unit 3645



/SAMANTHA K NICKERSON/               Primary Examiner, Art Unit 3645